DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
With regard to the objections to Specification, Applicant’s arguments filed 03/19/2021 (see page 10 of Remarks) in view of the amendments filed 03/19/2021 have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

Response to Arguments
Applicant’s Amendments filed 03/19/2021 have been noted and entered for consideration. Claims 1-15 and 17-21 are pending in the instant application. 

With regard to the objections to Claims, Applicant’s arguments filed 03/19/2021 (see page 10 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 03/19/2021 (see page 10 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 03/19/2021 (see pages10-13 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 4-5 and 17-21 are objected to because of the following informality:  
Claim 4 recites, “a network coordinator” (line 1). It is suggested to replace it with “the network controller” for clarity.
Claim 17 recites, "input/output" (line 3).  It is suggested to use of word(s) instead mathematical operator “/” for clarity.
Claim 21 recites, “a sequence of microservice features” (lines 2-3). It is suggested to replace it with “a sequence of the microservice features” for clarity.
Claims 5 and 18-20 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11, 14-15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2015/0146675) in view of Greenawalt et al (US Patent No. 7,891,001) and further in view of Clancy et al (US Publication No 2014/0280973).

Regarding claim 1, Zhang teaches, an adaptive coordinator system [FIGS. 1 and 2, self-organizing network (SON) device 102/computing device 200] in a self-organizing network [paragraph 10, an environment including SON components], the system comprising: 
one or more processors [FIG. 2, processor 208];
memory [FIG. 2, memory 202] coupled with the one or more processors [FIG. 2, processor 208], the memory [FIG. 2, memory 202] storing executable instructions that when executed by the one or more processors [FIG. 2 and paragraph 46, storing computer-executable instructions] cause the processor [FIG. 2, processor 208] to effectuate operations comprising [paragraph 46, perform recited operations]: 
receiving, by a network controller [FIG. 1, coordinating functionality of SON tool 104], 
a dynamic policy [FIG. 1, receiving policy-storing functionality of elements 116, 118 and 120] that governs operation of a plurality of microservices [FIG. 1 and paragraph 28, (a policy including a model or rule) controls/governs QoS factors of nodes 112 (i.e., microservices)]; and 
identifying, by the network controller [FIG. 1, coordinating functionality of SON tool 104], a trigger [FIG. 4 and paragraph 47, at 404/406/410, determining QoS factors (i.e., trigger condition)] from the dynamic policy [FIG. 4 and paragraph 47, at 404/406/410, based on different “times of day/conditions or types of nodes” (i.e., dynamic policy; further see, paragraph 25, a policy is associated with different levels of QoS to different classes of traffic]; 
monitoring the plurality of microservices [FIG. 4 and paragraph 47, at 402, receiving metrics, configuration, and faults information by node(s) (i.e., microservices; note that there are more than one node such as an access network node, a backhaul node, a core network node (see, paragraph 47))] to detect the trigger [FIG. 4 and paragraph 47, at 404/406/408, to determine different QoS factors (i.e., trigger)];  
when the trigger is detected [FIG. 4 and paragraph 47, at 404/406/410, when different QoS factors (i.e., trigger) is determined], implementing an action according to the dynamic policy [FIG. 4 and paragraphs 49 and 51, implementing “transmitting indications of QoS factors to node or adjusting QoS class (see 412/414 of FIG. 4)” and “transmitting adjustments to QoS class (see paragraph 19, lines 1-2)” (i.e., action)] according to the dynamic policy [FIG. 4 and paragraph 47, at 404/406/410, based on different “times of day/conditions or types of nodes” (i.e., dynamic policy; further see, paragraph 25, a policy is associated with different levels of QoS to different classes of traffic]; and 
analyzing, by a machine learning tool [FIG. 1 and paragraph 28, machine learning (ML) functionality of SON tool 104], the implementing step [paragraph 28, monitors results of adjustments of QoS factors].  
Although Zhang teaches, receiving, by a network controller, a dynamic policy
 that governs operation of a plurality of microservices as set forth above, Zhang does not explicitly teach (see, emphasis), the dynamic policy is used to “triage operation of the plurality of microservices based on a traffic type dictating which microservices of the plurality of microservices are used and a sequence in which the plurality of microservices are used”.
  	However, Greenawalt teaches, a policy [FIGS. 2 and 3; column 3, lines 61-66; column 10, lines 14-24 and lines 64-67, security profile 160] is used to triage operation of a plurality of microservices based on a traffic type dictating which microservices of the plurality of microservices are used and a sequence in which the plurality of microservices are used [FIGS. 2 and 3; column 3, lines 61-66; column 9, lines 15-42; column 10, lines 14-24 and lines 64-67, the security profile 160 is used to perform security processing of a plurality of security processing nodes 150-1 to 150-T (i.e., a plurality of microservices) for customer data communication traffic 141 based on a traffic type such as electronic mail traffic, file transfer traffic, WWW traffic, etc, and each of such traffic types is associated with one of different sets of security processing nodes 150-1 to 150-T (i.e., which microservices of the plurality of microservices are used) and a sequence of the security processing nodes within the one set of the security processing nodes (i.e., a sequence in which the plurality of microservices are used); note that depending on a traffic type incoming to security provider 110, security processing nodes and a sequence of security processing nodes being used for security processing to incoming traffic data are different].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic policy taught by Zhang to be used to triage operation of a plurality of microservices based on a traffic type dictating which microservices of the plurality of microservices are used and a sequence in which the plurality of microservices are used, as taught by Greenawalt to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of [column 4, lines 52-59 of Greenawalt]. 
Although Zhang in view of Greenawalt teaches, “traffic type dictating which microservices of the plurality of microservices are used and a sequence in which the plurality of microservices are used” as set forth above, Zhang in view of Greenawalt does not explicitly teach (see, emphasis), the traffic type comprises a priority of a user based on a nature of a communication.
However, Clancy teaches, traffic type comprises a priority of a user based on a nature of a communication [¶0035-0036 and 0052, traffic from public safety network or traffic from commercial network having a priority of a user (e.g., level 1, 2, 3) based on a nature of communication (e.g., first responder voice traffic, public safety voice, commercial user voice)]	.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic type taught by Zhang in view of Greenawalt to include “traffic type comprises a priority of a user based on a nature of a communication”, as taught by Clancy to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Zhang in view of Greenawalt with the enhanced capability of allowing the public safely network to sell excess capacity for commercial purposes and reduce the cost of service to the public safety community [¶0005 of Clancy]. 

Regarding claim 2, Zhang teaches, when the at least one trigger is detected [FIG. 4 and paragraph 47, at 404/406/410, when different QoS factors (i.e., trigger) is determined], network coordinator [FIG. 1 and paragraph 18, coordinating functionality of SON tool 104] generates a signature including a feature of the plurality of microservices [paragraph 18, transmits/generates indication of QoS factors and adjustments to QoS class (i.e., feature) of node(s) 112 (i.e., microservices); note that in response to the transmitted indication of QoS factors and adjustments to QoS class, nodes 112 (i.e., microservices) adjusts priority to traffic of different QoS classes (see paragraph 118, lines 5-9)]. 

Regarding claim 3, Zhang teaches, wherein the action includes traffic steering [paragraph 19, giving different priorities in assigning network resources for different QoS classes, thus traffics of voice call or streaming movies are steered], dynamic quality of service throughput capping [paragraph 18, adjustment to of QoS classes], and scheduler priority adjustments [paragraph 19, giving different priorities in assigning network resources for different QoS classes, thus when scheduler (further see, paragraph 15) assigns network resources to traffics, priorities are adjusted].  

Regarding claim 4, Zhang teaches, wherein a network coordinator is instantiated as a network device [FIG. 2 and paragraphs 11 and 32, coordinating functionality of SON tool 104 is represented as a computing device 200].  

Regarding claim 5, Zhang teaches, wherein the network device is a microservice [FIG. 2 and paragraphs 31 and 32, computing device 200 (i.e., network device) implementing coordinating functionality of SON tool 104 provides QoS factor or QoS factor adjustment (i.e., microservice)].  

Regarding claim 11, Zhang teaches, a method for adaptive coordination of microservices [FIGS. 1 and 2, a method of operating self-organizing network (SON) device 102/computing device 200] in a self-organizing network [paragraph 10, an environment including SON components]. Claim 11 does not recite any additional limitations besides what claim 11 is rejected at least based on a similar ground applied to claim 1. 

Regarding claim 14, Zhang teaches, wherein the action comprises providing a signature [paragraph 18, action includes a signature of “transmitting indication of QoS factors and adjustments to QoS class”].  

Regarding claim 15, Zhang teaches, wherein providing the signature comprises identifying at least one microservice feature [paragraph 18, transmits/identifies indication of QoS factors and adjustments to QoS class (i.e., feature) of node 112 (i.e., at least one microservice); note that in response to the transmitted indication of QoS factors and adjustments to QoS class, node 112 (i.e., microservice) adjusts priority to traffic of different QoS classes (see paragraph 118, lines 5-9)], and identifying an order of activation of the at least one microservice feature [paragraph 20, identifying an order of giving priorities in assigning network resources for different QoS classes].  

Regarding claim 17, Zhang teaches, a network device [FIGS. 1 and 2, self-organizing network (SON) device 102/computing device 200] comprising: 
an input /output device [FIG. 2, input device 218/output device 216];
a processor [FIG. 2, processor 208]; 
a memory [FIG. 2, memory 202] coupled with the processor [FIG. 2, processor 208], the memory [FIG. 2, memory 202] comprising executable instructions that when executed by the processor [FIG. 2 and paragraph 46, storing computer-executable instructions] cause the processor [FIG. 2, processor 208] to effectuate operations comprising [paragraph 46, perform recited operations].
	Accordingly, claim 17 is rejected at least based on a similar ground applied to claim 1.

Regarding claim 18, Zhang teaches, wherein a network coordinator is instantiated as a microservice [FIG. 2 and paragraphs 11 and 32, coordinating functionality of SON tool 104 is represented as a computing device 200] in communication with a policy engine [FIG. 1, in communication with a policy-storing functionality of elements 116, 118 and 120], the policy engine storing the dynamic policy [paragraph 25, policy-storing functionality of elements 116, 118 and 120].  

Regarding claim 20, claim 20 is rejected based on similar reasons applied to claim 3.   

Regarding claim 21, Zhang teaches, at least one microservice of the plurality of microservices comprises a plurality of microservice features and a sequence of microservice
features to optimize network performance [paragraphs 18-20, at least one of the nodes 12 comprises QoS classes (i.e., a plurality of features) and an order/sequence of giving priorities in assigning network resources for the different QoS classes (i.e., microservice features) to optimize network perofrmance].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2015/0146675) in view of Greenawalt et al (US Patent No. 7,891,001) and and further in view of Clancy et al (US Publication No 2014/0280973) and further in view of Yousaf et al (US Publication No. 2020/0014764).

Regarding claim 6, Zhang teaches, wherein the trigger [FIG. 4 and paragraph 47, at 404/406/410, QoS factors/performance metrics, configuration, or fault information (i.e., trigger); note that performance metrics, configuration, or fault information are indicated of QoS factors (further see, paragraph 17)] includes a network load [paragraph 17, the number of users], a network traffic pattern [paragraph 17, delay or queuing delay or queue length], a cell load [paragraph 17, the number of users], a key performance indicator [throughput], or a traffic type [paragraph 17, voice call or video streaming].  
	Zhang in view of Greenawalt and Clancy does not explicitly teach, “an SLA condition”. 
	However, Yousaf teaches, a trigger includes an SLA condition [paragraph 54, a trigger of orchestration actions(s) is associated with an SLA].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger taught by Zhang in view of Greenawalt and Clancy to include an SLA condition as taught by Yousaf to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Zhang in view of Greenawalt and Clancy with the enhanced capability of ensuring continued service integrity of a mobile network [paragraph 53 of Yousaf].

Claims 7, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2015/0146675) in view of Greenawalt et al (US Patent No. 7,891,001) and further in view of Clancy et al (US Publication No 2014/0280973) and further in view of Gervais et al (US Publication No. 2019/0150028).

Regarding claim 7, Zhang teaches, wherein the machine learning tool [FIG. 1 and paragraph 28, machine learning (ML) functionality of SON tool 104] is configured to perform an analysis based on the implementation of the action [paragraph 28, monitors results of adjustments of QoS factors].  
Zhang in view of Greenawalt and Clancy does not explicitly teach (see, emphasis), a machine learning tools performs a “predictive analysis”.
However, Gervais teaches, a machine learning tool performs a predictive analysis [paragraph 49, neural network inference engine 112 uses a predictive model]. 
[paragraph 49 of Gervais]. 

Regarding claim 12, Zhang teaches, wherein the machine learning tool [FIG. 1 and paragraph 28, machine learning (ML) functionality of SON tool 104] applies an analytics [paragraph 28, lines 1-2, monitors results of adjustments of QoS factors] to provide a revised action [paragraph 28, lines 3-4, to modify its model or rule set]; and communicating the revised action to a network coordinator [paragraph 28, communicates the modifying its model or rule set with coordinating functionality of SON 104 (i.e., network coordinator); note that such modifying actions (i.e., revised action), ML functionality of SON tool 104 communicates with coordinating functionality of SON tool 104].  
Zhang in view of Greenawalt and Clancy does not explicitly teach (see, emphasis), a machine learning tools applies a “predictive analytics”. 
However, Gervais teaches, a machine learning tools applies a predictive analytics [paragraph 49, neural network inference engine 112 uses a predictive model]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning tool taught by Zhang in view of Greenawalt and Clancy to use a predictive model as taught by Gervais to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Zhang in view of Greenawalt and Clancy with the [paragraph 49 of Gervais]. 

Regarding claim 13,  Zhang teaches, wherein the revised action [¶0028, modifying actions on its model or rule set based on monitoring to results of adjustments of QoS factors] includes traffic steering [paragraphs 18 and 19, giving different priorities in assigning network resources for different QoS classes and reclassifying that part the traffic with adjusted QoS class, thus traffics of voice call or streaming movies are steered], dynamic quality of service throughput capping [paragraph 18, adjustment to QoS classes], or scheduler priority adjustments [paragraphs 18 and 19, giving different priorities in assigning network resources for different QoS classes, thus when scheduler (further see, paragraph 15) assigns network resources to traffics, priorities are adjusted].  

Regarding claim 19, claim 19 is rejected based on similar reasons applied to claim 12.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2015/0146675) in view of Greenawalt et al (US Patent No. 7,891,001) and further in view of Clancy et al (US Publication No 2014/0280973) and further in view of VanDerHorn et al (US Patent No. 8,494,989).

Regarding claim 8, Zhang teaches, wherein the machine learning tool [FIG. 1 and paragraph 28, ML functionality of SON tool 104] is configured to provide a report on an efficacy of the action to the network coordinator [paragraph 28, provides results of adjustments of QoS factors (i.e., report on an efficacy of an action) to coordinating functionality of SON tool 104 (i.e., network coordinator); note that coordinating functionality of SON tool 104 uses a machine learning to monitor results of adjustments of QoS factors (see, lines 1-5 of paragraph 28), thus ML functionality of SON tool 104 provides the results of adjustments of QoS factors to coordinating functionality of SON tool 104]. 
Although Zhang teaches, network coordinator [FIG. 1, coordinating functionality of SON tool 104], dynamic policy [paragraph 25, policy providing different/dynamic levels of QoS to different classes of traffic in different circumstances], feedback [paragraph 28, line 4, feedback] and policy engine [FIG. 1, policy-storing functionality of elements 116, 118 and 120], Zhang in view of Greenawalt and Clancy does not explicitly teach (see, emphasis), a coordinator “provides” a feedback on a policy “to a policy engine”.
However, VanDerHorn teaches, a coordinator [FIG. 2 and column 6, lines 9-15, system] provides a feedback on a policy [column 6, lines 11-42, provides newly created policy (i.e., revised action)] to a policy engine [FIG. 2 and column 6, lines 11-42, to policy engine 321]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Zhang in view of Greenawalt and Clancy to provide features, a feedback on a policy to a policy engine as taught by VanDerHorn to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Zhang in view of Greenawalt and Clancy with the enhanced capability of allowing the system to dynamically adapt different policies depending on a network condition [column 6, lines 9-17 of VanDerHorn].

Regarding claim 9, although Zhang teaches, policy engine, dynamic policy, and feedback, as set forth above, Zhang in view of Greenawalt and Clancy does not explicitly teach (see, emphasis), a policy engine “updates” a policy “based on” a feedback.
	However, VanDerHorn teaches, a policy engine [FIG. 2 and column 6, lines 11-42, to policy engine 321] updates a policy based on a feedback [column 6, lines 11-42, updates a policy based on newly created policy (i.e., feedback)]. 
[column 6, lines 9-17 of VanDerHorn]. 

Regarding claim 10, although Zhang teaches, policy engine [FIG. 1, policy-storing functionality of elements 116, 118 and 120], dynamic policy [FIG. 4 and
paragraph 47, at 404/406/410, based on different “times of day/conditions or types of
nodes” (i.e., dynamic policy; further see, paragraph 25, a policy is associated with
different levels of QoS to different classes of traffic], and a revised action [paragraph 28, modifying actions on its model or rule set based on monitoring to results of adjustments of QoS factors], Zhang in view of Greenawalt and Clancy does not explicitly teach (see, emphasis), a policy engine “changes” a policy to replace one action with an another action.  
However, VanDerHorn teaches, a policy engine [FIG. 2 and column 6, lines 11-42, to policy engine 321] changes a policy to replace one action [changes a policy to replace “transferring payload data through mesh network” (i.e., one action; see, column 6, lines 28-30)] with an another action [with “transferring payload data through socket channel” (i.e., revised action; see, column 6, lines 28-30)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the policy engine taught by Zhang in view of Greenawalt and Clancy to change a policy to replace one action with another action as taught by VanDerHorn to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Zhang in view of [column 6, lines 9-17 of VanDerHorn]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.K./Examiner, Art Unit 2469               

                                                                                                                                                                             


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469